          CASE 0:21-cv-01210-SRN-LIB Doc. 14 Filed 06/09/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MINNESOTA


Misty Meier, on behalf of her minor                    Case No. 21-cv-1210 (SRN/LIB)
child G. C-M., and Jane Doe,
individually and on behalf of all others
similarly situated,                                ORDER GRANTING EXTENSION OF
                                                   TIME TO ANSWER OR OTHERWISE
                              Plaintiffs,                    RESPOND

              v.

Netgain Technology, LLC.,

                              Defendant.



       On June 8, 2021, the parties filed a Stipulation for Extension of Time to Answer or

Otherwise Respond [Docket No. 12]. Based upon review of the files and for good cause shown,

IT IS HEREBY ORDERED that

       1. The parties’ Stipulation for Extension of Time to Answer or Otherwise Respond

           [Docket No. 12] is APPROVED; and

       2. The Defendant shall answer or otherwise respond to the Complaint by August 16, 2021.




DATED: June 9, 2021                         s/Leo I. Brisbois
                                            Hon. Leo I. Brisbois
                                            U.S. MAGISTRATE JUDGE
